Per Guriam.

Appellant filed in this court, as an incident to the appeal this day decided, a motion called “Motion to Disqualify,” directed against the judge who presided at the trial of this case in the First Circuit Court.
The matter presented by the motion, if any, is moot insofar as this case is concerned. The judge who presided at the trial is no longer on the bench of the First Circuit Court. Further, the disqualification of a trial judge is governed by the provisions of R.L.H. 1955, § 213-3, which contemplate that the application for disqualification be timely made in the trial court; and the disqualification now urged was not even sought in the court below — indeed, appellant’s counsel opposed a disqualification when sought by appellee’s counsel on account of a certain letter written by appellant’s counsel.
Insofar as the motion seeks to invoke the supervisory power of this court over circuit courts, and the disciplinary power over circuit court judges as members of the bar, the motion is clearly outside the scope of the present case.
The motion is dismissed.